DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/931,633 has claims 1-20 pending.
 
Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date for this application is July 17, 2020.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “Embodiments of the present invention are directed to…” on lines 1-2. This citation clearly provokes the use of implied language. Correction is required (e.g., removal of the entire first sentence of the abstract).
Drawings
The drawings filed on July 17, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated July 17, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Notes
Claim 1 recites a method for customizing annotations for a tenant-specific dataset. The claim, as a whole, is not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. The claim is not directed to an abstract idea because its elements can be integrated into a practical application (e.g., enabling a tenant to customize their annotations based on a retrieved document from a public corpus and an incorporated new attribute in an index of a semantic search application) per step 2A prong 2 of the “Abstract Idea” analysis. Further, such elements are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the analysis. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 8 recites a system comprising one or more processors to implement the non-mental steps on claim 1. The claimed one or more processors are taken in view of Applicant’s disclosure ([0027] and Figure 7 of instant specification) to be implemented by hardware (i.e., CPU). Thus, claim 8 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 17 recites a computer program product comprising a computer readable storage medium to implement the non-mental steps on claim 1. The claimed computer readable storage medium is taken in view of Applicant’s disclosure ([0096]-[0097] of instant specification) to be exclusive of transitory signals per se. Thus, claim 17 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henkin et al. (Pub. No. US 2002/0107735, published on August 8, 2002; hereinafter Henkin) in view of McGrath et al. (Pub. No. US 2015/0193481, published on July 9, 2015; hereinafter McGrath) and further in view of Dunne et al. (Pub. No. US 2009/0100067, published on April 16, 2009; hereinafter Dunne).

Regarding claims 1, 9, and 17, Henkin clearly shows and discloses a computer-implemented method (Abstract); a system comprising one or more processors for executing computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations of the method; and a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations of the method comprising:
receiving, by a semantic search application, a cartridge file comprising a new attribute definition (Data may be modified (added, changed or deleted), and actions that relate to this data may be modified as well. When completed, the modifications may then be saved, and the changes automatically posted to the server application system. The server application may then forward the modified data to the client application via one or more update files, [0038]. The client application includes a search engine which is configured to perform multiple types of identification and matches based on a given set of data and the textual context on a given document or web page after such web page is being parsed according to the user's preference, [0039]); 
incorporating the new attribute definition within the index based on an approximation of one or more existing attributes in the index (While a user surfs the Web, the client application performs advanced contextual analysis to make matches between keywords (specified in the update files) and the context on the web page being displayed on the user's system, [0044]. If a Major update occurs, a new set of Major Campaign Update Files is generated to replace old Campaign Update Files. In contrast, if a Minor update occurs, the new Campaign Update Files are compared to the old Campaign Update Files generated in the previous version. Minor update files are then generated accordingly, [0078]).
McGrath then discloses:
determining that the new attribute definition is not available in an index of the semantic search application (If the cartridge instance is not up-to-date, then the node update component 255 oversees the upgrade of the cartridge instance 320, 322, 324 to the most recent version of the template cartridge 310, 312, 324, [0045]. At decision block 530, it is determined whether the cartridge instance is flagged for no upgrades. If so, then method 500 ends. If not, then method 500 proceeds to decision block 540 where it is determined whether the version of the cartridge instance is the same as the newest version of the corresponding template cartridge maintained in the cartridge library. If so, then the cartridge instance is up-to-date and does not have to be updated, [0053]); 
incorporating the new attribute definition within the index based on an approximation of one or more existing attributes in the index (If the cartridge instance version is not the same as the newest version of the corresponding cartridge template, then method 500 proceeds to block 550, [0053]. At block 550, the cartridge instance is upgraded to the newest version of the template cartridge, [0054]).



It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of McGrath with the teachings of Henkin for the purpose of managing an update for cartridge files of one or more applications based on available updates of a template cartridge that corresponds to the cartridge files to enable access to features available in the update.
Dunne then discloses customizing annotations for a search within a public corpus comprising: 
retrieving one or more documents from the public corpus based on a concept search using the incorporated new attribute definition (In order to add private information to an item, the item must first be located. By clicking on the search module 200 the simplified query interface is displayed to the plaintiff as shown in FIG. 5. The plaintiff populates the search fields to produce 34 search result as shown in FIG. 6, [0065]); 
annotating the one or more documents based on the incorporated new attribute definition (A comment 228 may be any text concerning the document, such as a possible advocacy question, a description of an identified inconsistency or other observation. Here there is one comment already added. To add a comment the plaintiff clicks "click to edit" 250 from the comment pick list 236. This causes the pop up window of FIG. 7 to be displayed. This popup window shows a summary of the comments that have been previously added at the bottom 240, [0067]); and 


storing the annotated one or more documents in a tenant-specific dataset separate from the public corpus (Private information, including comments 228, issues 330, user tags 332 and annotated versions of documents can be stored 72 in either the local database 113(a), a shared private database 113(b), [0076]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Dunne with the teachings of Henkin, as modified by McGrath for the purpose of enhancing documents with customized annotations and enabling the customized documents to be stored and retrieved for subsequent access by authorized parties. 
Regarding claims 2, 10, and 18, Dunne further discloses receiving, by the semantic search application, a search query (In order to add private information to an item, the item must first be located. By clicking on the search module 200 the simplified query interface is displayed to the plaintiff as shown in FIG. 5. The plaintiff populates the search fields to produce 34 search result as shown in FIG. 6, [0065]).  
Regarding claims 3, 11, and 19, Dunne further discloses determining a search result of the tenant-specific dataset based on the search query and the annotated one or more documents (Private information, including comments 228, issues 330, user tags 332 and annotated versions of documents can be stored 72 in either the local database 113(a), a shared private database 113(b). The server 102 causes the private database 113(a) to be accessed when the users make information requests to ensure that all data, both public and private is accessible by the user on their interface, [0076]).

Regarding claims 4, 12, and 20, Henkin then discloses the new attribute definition comprises one or more concepts that are available within the index (The update files may be automatically downloaded to the client system on a periodic basis. The update files include indexed data for the search engine. The search engine uses the display name and keywords in order to analyze the context of a selected document (e.g. web page) for the presence of selected keywords (which are specified in the update files), [0039]-[0043]). 
Regarding claims 5, and 13, Henkin further discloses the new attribute definition is defined by a subject matter expert using an argument component detection (ACD) configuration editor (the selected keyword information is provided by an entity other than the end user. Using the selected keyword information, specific context in the document is selected to be marked up, [0007]. Business entity is able to book, maintain, and bill for campaigns that are based on keywords and categories of keywords. A business entity is also able to manage keyword inventories. For example, advertising sales managers may be provided with future click inventory information which may be used as a basis for projecting sales and/or for implementing future campaigns, [0310]).  
Regarding claims 6, and 14, Henkin then discloses customizing a search engine of the semantic search application during runtime (The client application includes a search engine which is configured to perform multiple types of identification and matches based on a given set of data and the textual context on a given document or web page after such web page is being parsed according to the user's preference. The search engine resides on the user's machine as part of the client application. It uses data that is sent in the form of update files to the client application from the server application. The update files may be automatically downloaded to the client system on a periodic basis. The update files include indexed data for the search engine, [0039]. The client application may start running automatically when the user initiates a browser application. While a user surfs the Web, the client application performs advanced contextual analysis to make matches between keywords (specified in the update files) and the context on the web page being displayed on the user's system. Once a match is made, matched items (e.g. product names, keywords, phrases) are visually marked up (e.g. underlined, highlighted), [0044]).  
Regarding claims 7, and 15, Henkin further discloses customizing the search engine comprises customizing a keyword based on a concept in the new attribute definition (The update files may be automatically downloaded to the client system on a periodic basis. The update files include indexed data for the search engine. The search engine uses the display name and keywords in order to analyze the context of a selected document (e.g. web page) for the presence of selected keywords (which are specified in the update files), [0039]-[0043]).  
Regarding claims 8, and 16, Henkin further discloses the new attribute definition is approximated using at least one of collaborative filtering, matrix-factorization, and topic modeling (the selected keyword information is provided by an entity other than the end user. Using the selected keyword information, specific context in the document is selected to be marked up, [0007]).  



Pertinent Prior Art
The following prior art are deemed relevant but not used in the rejections above:
Song et al. (Pub. No. US 2009/0055388) teaches updating the scores in a search engine/characteristic keyword scoring matrix for a selected search engine, based on the search results returned from the search engine for a query.
LaRue (Pat. No. US 7,013,313) teaches a child dataset may inherit a data record from a parent dataset, which inherited that data record from a grandparent dataset on a dataset level, along with all the other records of the grandparent dataset. Pointers are used to keep track of data inheritances and local copies of data may be made as necessary. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
May 13, 2022